People v Karl Chu-Joi (2015 NY Slip Op 01286)





People v Karl Chu-Joi


2015 NY Slip Op 01286


Decided on February 11, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 11, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
HECTOR D. LASALLE, JJ.


2013-03514
 (Ind. No. 4649/92)

[*1]The People of the State of New York, respondent,
vKarl Chu-Joi, also known as Karl Chu-Joy, also known as Karl Chujoi, appellant.


Robert DiDio, Kew Gardens, N.Y. (Elisha Rudolph of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Johnnette Traill, Nicoletta J. Caferri, and Rona I. Kugler of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the Supreme Court, Queens County (Aloise, J.), dated February 19, 2013, which denied, without a hearing, his motion pursuant to CPL 440.20(1) to set aside a sentence of the same court (Joseph G. Golia, J.) imposed July 14, 1994, upon his convictions of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict.
ORDERED that the order is affirmed.
The defendant moved pursuant to CPL 440.20(1) to set aside his sentence on the ground that it was illegal as a matter of law because he was sentenced as an adult despite being 15 years old at the time of the subject offenses. By order dated February 19, 2013, the Supreme Court denied the defendant's motion without a hearing.
The defendant's allegation that he was 15 years old at the time of the subject offenses was contradicted by official documents, and, under all the circumstances, there is no reasonable possibility that the allegation is true. Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the defendant's motion without a hearing (see  CPL 440.30[4][d]).
SKELOS, J.P., AUSTIN, ROMAN and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court